Citation Nr: 1220590	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for status post left knee injury with associated scar.  

2.  Entitlement to a higher initial rating for instability of the left knee, evaluated to be 20 percent disabling, effective March 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for residuals of status post left knee injury, with a 10 percent rating assigned, effective March 29, 2006.  

While the November 2006 rating decision also denied entitlement to service connection for a left ankle sprain, and the Veteran perfected an appeal of that denial, a March 2009 rating decision granted service connection for left ankle sprain.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered herein.  

The November 2006 also denied entitlement to service connection for pes planus and the Veteran submitted a timely notice of disagreement with that denial in November 2007.  However, following an August 2008 statement of the case, the Veteran did not perfect an appeal with respect to the pes planus issue.  The period for appeal expired and the November 2006 rating decision became final.  See 38 C.F.R. § 20.200-20.202, 20.302 (2011).  The issue of entitlement to service connection for pes planus is not on appeal, was not certified on appeal to the Board, and will not be considered herein.  

In a May 2012 brief, the Veteran's representative raised a new claim of entitlement to service connection for pes planus.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In a February 2009 statement, the Veteran withdrew his request for a formal hearing before a Decision Review Officer.  

FINDINGS OF FACT

1.  The Veteran's status post left knee injury is manifested by pain, noncompensable limitation of motion, and a linear, superficial, nontender, stable scar measuring 0.3 cm by 0.3 cm.  

2.  The Veteran has no worse than moderate left knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post left knee injury with associated scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010, 5019, 5260, 5261 (2011); 7801-7805 (2006 & 2011).

2.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided VA examinations in October 2006 and March 2009 to assess the severity of his service-connected left knee disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

In the November 2006 rating decision, the Veteran's left knee disability was initially rated as 10 percent disabling under Diagnostic Code 5299-5019.  As his disability was not specifically listed in the Rating Schedule, the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27 (2011), which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71(a), Diagnostic Code 5019, for bursitis.  
In a March 2009 rating decision, the RO granted a separate 20 percent rating for left knee instability, effective March 10, 2009, under Diagnostic Code 5257.   

The diseases under Diagnostic Codes 5013 through 5024 are to be rated on limitation of motion of the affected part, as arthritis.  Id.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 (2011).  The knee is a major joint.  38 C.F.R. § 4.45(f) (2011).

Limitation of flexion and extension of the knees is rated under 38 C.F.R. § 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 (extension) (2011).  

Full range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

A noncompensable evaluation is provided where leg flexion is limited to 60 degrees or greater.  A 10 percent rating is warranted where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is provided.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.
Under Diagnostic Code 5257, when there is recurrent subluxation or lateral instability which is severe, a 30 percent evaluation is assignable; when moderate, a 20 percent evaluation is assignable; or when slight, a 10 percent evaluation is assignable.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2011).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be provided for limitation of knee extension and flexion that is compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's status post left knee disability has been assigned a 10 percent disability rating for arthritis with painful limitation of motion and 20 percent for moderate instability.  In order to warrant a higher rating, the record must demonstrate the functional equivalent of limitation of flexion to 30 degrees or extension to 15 degrees, severe subluxation or instability, or ankylosis.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5256, 5257, 5260, 5261 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left knee range of motion was tested multiple times throughout the appellate period.  The Veteran received a VA examination in October 2006, where left knee range of motion was possible from zero to 110 degrees flexion with pain beginning at 110 degrees.  Pain was the main limiting factor, including after repetitive use, but range of motion was not additionally limited by pain beyond that noted.  Joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  

In August 2008, the Veteran was evaluated by a private physician, Dr. A.T., who noted that there was crepitus with actively full extension and flexion possible to 90 degrees.  The physician did not state whether the Veteran was additionally limited by pain or any other functional factors.  

The Veteran received a second VA examination in March 2009, where left knee range of motion was possible from zero to 100 degrees flexion with pain beginning at 100 degrees.  Again, pain was the main limiting factor, including after repetitive use, but range of motion was not additionally limited by pain beyond that noted.  Joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  
 
The record demonstrates that the Veteran has not had compensable limitation of flexion or extension in the left knee at any time during the period on appeal.  The most severe limitation of flexion was reported in the left knee during the August 2008 private evaluation where flexion was limited to 90 degrees.  There was no indication that range of motion was additionally limited at that time by functional factors, nor does the record demonstrate such additional limitation at any time throughout this appeal.  

The recorded limitation of flexion and extension does not approximate the criteria for even a 20 percent or higher rating, which requires limitation of flexion to at least 30 degrees or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260; see DeLuca v. Brown, 8 Vet. App. at 202.

The Veteran has consistently reported that his pain is constant.  He did not report any additional limitation of motion during any flare-ups.  Examiners have assessed the impact of pain and other factors on motion.  These factors were not shown to result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  

Regarding left knee instability, the Board notes that the Veteran reported that his left knee gave way during the October 2006 VA examination.  However, the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus stability test of the left knee were all within normal limits.    

During the August 2008 private evaluation, he reported multiple symptoms, such as difficulty squatting or climbing due to stiffness and pain.  However, he did not report symptoms related to subluxation, instability, or his left knee giving way.   

The March 2009 VA examination demonstrated the first evidence of instability found on examination.  The examiner stated that the anterior and posterior cruciate ligaments stability test revealed moderate instability and the medial and lateral collateral ligaments stability test and the medial and lateral meniscus test of the left knee both demonstrated slight instability.  

While the Veteran reported that his left knee gave way earlier in the appellate period, testing for instability was negative until the March 10, 2009, VA examination.  Moreover, at no point has left knee instability been found to be severe.  All objective evidence regarding instability has been found to be moderate at most.  Therefore, an increased rating on the basis of instability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation has never been found on examination.  

There is also no evidence of impairment of the tibia and fibula, ankylosis, genu recurvatum, or dislocation of the semilunar cartilage of the left knee to warrant a separate rating under Diagnostic Codes 5256, 5258, 5262, and 5263.  Diagnostic studies have not shown these abnormalities and they have not been reported elsewhere in the record.  Therefore, a separate rating is not warranted on this basis.  

The Veteran has not reported, nor has any neurological impairment been found upon examination.  In fact, although the Veteran reported paresthesias or numbness when sitting for a period of time during a September 2007 VA neurology consultation, the physician found no evidence of a neurological disorder and stated that the symptoms in the left leg appeared to be musculoskeletal or orthopedic.  Therefore, a separate rating is not warranted on this basis.  

The evidence demonstrates that the Veteran has a left knee scar associated with the surgery he underwent following his in-service injury.  

As of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim.  Nevertheless, even if the scar was rated under the new rating criteria, a compensable evaluation would not be warranted for the same reasons as discussed below, as the new criteria do not include such a change that would provide the possibility for awarding a compensable rating in this case.  

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a compensable rating under Diagnostic Code 7802.  Unstable superficial scars are rated under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated as 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805. 

The October 2006 VA examiner noted a level scar present at the left anterior knee arthroscopic scar measuring about 0.3 cm by 0.3 cm with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, and abnormal texture.  The March 2009 VA examiner did not find a scar on the left knee.  

As the Veteran's left knee scar has been described as linear and without underlying tissue loss (or superficial), was measured to be less than six square inches, was not tender or painful on examination, and was without limitation of motion, a compensable rating under Diagnostic Codes 7801-7805 is not warranted.  No evidence of record indicated, nor has the Veteran reported, that his left knee scar is symptomatic in any way.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other basis for assigning a higher schedular rating.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee disability manifested by symptoms such pain, a superficial, linear, nontender scar, moderate instability, and noncompensable decreased range of motion.  These manifestations are contemplated in the relevant rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a higher initial rating in excess of 10 percent for status post left knee injury with associated scar is denied.  

Entitlement to a higher initial rating for instability of the left knee, evaluated to be 20 percent disabling, effective March 10, 2009, the date entitlement arose, is denied.  





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


